Citation Nr: 1037159	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether a May 2008 reduction from 20 percent to 10 percent 
for a lumbar spine disability was proper.

2.  Whether a May 2008 reduction from 30 percent to 10 percent 
for a left knee disability was proper.

3.  Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability.

4.  Entitlement to a rating in excess of 30 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to September 
1956, and from May 1959 to October 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that reduced the Veteran's disability rating for a low 
back disability from 20 percent to 10 percent disabling and a 
left knee disability from 30 percent to 10 percent disabling, 
effective August 1, 2008.

Pursuant to the Veteran's request, a travel board hearing before 
a Veterans Law Judge was scheduled for September 2009.  However, 
in August 2009, the Veteran withdrew his request for a hearing.  
38 C.F.R. §§ 20.702(e); 20.704(e) (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to increased ratings for the Veteran's 
lumbar spine and left knee disabilities are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Since August 1, 2008, the Veteran's lumbar spine disability 
has been manifested by 45 degrees flexion and a combined range of 
motion of the thoracolumbar spine of less than 120 degrees.  
While there is evidence of an abnormal gait, there is no evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour.  It has not been productive of 
any incapacitating episodes within the past 12 months.  Ankylosis 
and neurological manifestations associated with the service-
connected lumbar spine disability have not been shown.

2.  Since August 1, 2008, the Veteran's left knee disability has 
been manifested by subjective complaints of pain and instability; 
and objective findings of extension limited to minus 10 degrees, 
flexion limited to 95 degrees, and X-ray evidence of arthritis.  
There is no clinical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The May 2008 reduction of the rating for the Veteran's lumbar 
spine disability, from 20 percent to 10 percent disabling, 
effective August 1, 2008, was not proper.  38 U.S.C.A. §§ 1155, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.1, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 
5242, 5243 (2009).

2.  The May 2008 reduction of the rating for the Veteran's left 
knee disability, from 30 percent to 10 percent disabling, 
effective August 1, 2008, was not proper.  38 U.S.C.A. §§ 1155, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5256-5262 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  With respect to the 
issues of the propriety of the reductions of the disability 
ratings for the Veteran's lumbar spine disability from 20 percent 
to 10 percent and for his left knee disability from 30 percent to 
10 percent, sufficient evidence is of record to grant the 
benefits sought on appeal.  Therefore, no further notice or 
development is needed.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2009).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2009).  Where there is no reduction in 
the amount of compensation payable to a beneficiary, 38 C.F.R. 
§ 3.105(e) does not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 
2316 (1992).

In an October 2007 letter, the Veteran was notified of a proposal 
to reduce the ratings assigned for low back and left knee 
disabilities.  He was notified that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level, and that if he 
did not respond within those 60 days, his disability ratings 
would be reduced.  The Veteran responded to the October 2007 
letter that same month, stating that he disagreed with the 
proposed reductions and requested a pre-determination hearing 
which he was afforded in March 2008.  A May 2008 rating decision 
reduced the lumbar spine and left knee disability ratings, 
effective August 1, 2008.

Evaluating the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
ratings by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)-(b) 
(2009).  Those regulations provide that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
applicable for ratings which have continued for periods of five 
years or more at the same level, and that they do not apply to 
disabilities which have not become stabilized and are likely to 
improve.  Reexaminations disclosing improvement, physical or 
mental, in those disabilities will warrant a reduction in rating.  
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. 
§ 3.343 (2009).

Under those criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a),(b) (2009); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 20 percent disability rating for the 
Veteran's lumbar spine disability was in effect for less than 
five years, from March 19, 2004 to August 1, 2008, and the 30 
percent disability rating for his left knee disability was in 
effect for less than five years, from August 28, 2003, to August 
1, 2008.  Therefore, the provisions of 38 C.F.R. § 3.44(a) and 
38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) 
(2009).

An examination disclosing improvement will warrant reduction in 
the rating.  38 C.F.R. § 3.344(c) (2009).  The question is thus 
whether an examination had shown an improvement warranting 
reductions in the ratings.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992).  The Board will now consider the propriety of 
the rating reductions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2009).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
lumbar spine is considered a group of minor joints, ratable on a 
parity with a major joint, and the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).

Lumbar Spine

A January 1989 rating decision granted service connection and a 
10 percent disability rating for a lumbar spine disability, 
effective June 27, 1988.  A May 2004 rating decision increased 
the disability rating from 10 percent to 20 percent, effective 
March 19, 2004.  A May 2008 rating decision reduced the 
disability rating from 20 percent to 10 percent, effective August 
1, 2008.

The Board has rated the Veteran's lumbar spine disability under 
multiple diagnostic codes to determine if there is any basis to 
adjust the assigned rating.  Such ratings involve consideration 
of the level of impairment of a Veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).

The Veteran's lumbar spine disability has been rated as 10 
percent disabling under Diagnostic Codes 5003-5242 which 
encompasses the criteria for ratings based on degenerative 
arthritis and degenerative arthritis of the spine.  38 C.F.R. 
§ 4.71a (2009).  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  Other applicable codes include 
Diagnostic Code 5237, which pertains to lumbosacral or cervical 
strain, and Diagnostic Code 5243, which pertains to 
Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease provides that a rating of 20 
percent is warranted where the evidence shows there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating of 40 percent is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or, for favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a rating of 100 percent 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2009).

The criteria for Intervertebral Disc Syndrome (DC 5243), permit 
rating under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher evaluation when all disabilities 
are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 
5243 (2009).  The Incapacitating Episode Formula provides that a 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a (2009).

Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2009).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Normal ranges of motion for each component of spinal 
motion provided are the maximum usable for calculating the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V, General 
Rating Formula for Diseases and Injuries of the Spine, Note 2 
(2009).
It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (5235), sacroiliac 
injury or weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), ankylosing 
spondylitis (5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in this case.

The Veteran's disability rating for a lumbar spine disability was 
originally increased from 10 percent to 20 percent based upon an 
April 2004 VA joints examination.  At that time, the Veteran 
complained of low back pain that radiated down the left leg.  On 
examination, it was noted that the Veteran had approximately a 
two-inch well-healed incision over the lumbar region from a 
previous diskectomy.  On examination, some spinal tension was 
appreciated.  Range of motion of the lumbar spine was 20 degrees 
extension, 50 degrees forward flexion, and 20 degrees lateral 
bending with further motion limited secondary to pain and 
discomfort.  An X-ray examination of the lumbar spine indicated 
significant spondylosis at the L4-L5 and L5-S1 levels.  There was 
no evidence of significant scoliosis or spondylolisthesis.  The 
assessment was lumbar spine degenerative arthritis at the L4-L5 
and L5-S1 levels.

On VA joints examination in July 2007, the Veteran complained of 
increased low back pain.  While he had undergone a lumbar 
decompression in 1995, he had a fair response to treatment.  
While the Veteran complained of decreased motion, stiffness, and 
pain, he denied any fatigue, weakness, or spasms.  He experienced 
an onset of low back pain with certain activities and described 
moderate but constant aching and burning pain.  The Veteran also 
complained of sharp radiating pain from the left hip, but denied 
any flare-ups of his lumbar spine disability.  He was able to 
walk up to one-quarter of a mile and did not require the 
assistance of any ambulatory devices or aids.  The Veteran denied 
having any incapacitating episodes in the past twelve months.  On 
examination of the lumbar spine, posture and gait were normal 
without evidence of abnormal spinal curvatures.  Range of motion 
testing of the thoracolumbar spine indicated active and passive 
flexion to 90 degrees.  There was no pain on active and passive 
motion following repetitive use.  Nor was there any additional 
loss of motion on repetitive use of the joint.  There was 15 
degrees active and 20 degrees passive extension with pain at 10 
degrees.  While there was pain with repetitive use, there was no 
additional loss of motion on repetitive use of the joint.  There 
was 25 degrees left and right lateral flexion with pain at 20 
degrees.  While there was pain following repetitive use, there 
was no additional loss of motion on repetitive use of the joint.  
There was 30 degrees left and right lateral rotation with pain at 
25 degrees.  There was pain on active and passive range of motion 
following repetitive use without any additional loss of motion on 
repetitive use of the joint.  Lasegue's sign was negative and 
there was no evidence of vertebral fracture.  Testing for non-
organic physical signs was normal.  An MRI examination of the 
lumbar spine indicated moderate degenerative changes throughout 
the lumbar spine with spondylolisthesis of L4 on L5.  The Veteran 
was diagnosed with degenerative spondylolisthesis and spondylosis 
of the lumbar spine.  The lumbar spine disability had a mild 
effect on traveling, feeding, bathing, dressing, toileting, and 
grooming; a moderate effect on chores, shopping, exercise, and 
recreation; and prevented sports.

VA medical records dated in November 2007 show a worsening of the 
Veteran's lumbar spine disability.  He complained of backaches, 
stiffness, and difficulty bending.  Examination of the spine 
indicated a tender and flat lordosis.  On range of motion 
testing, the Veteran had normal extension and 60 degrees flexion.  
An X-ray examination of the lumbar spine indicated narrowing.  
The Veteran was diagnosed with degenerative lumbar disc and facet 
arthritis, degenerative spondylosis at L4, and probable spinal 
stenosis.  Records dated in January 2008 indicate continued 
complaints of low back pain with gradual worsening, stiffening, 
and pain.  Walking was limited due to pain with some radiation to 
the lower extremity.  The lumbar spine was tender on examination 
with a flat lordosis.  However, there was no evidence of spasm 
with normal extension and 60 degrees flexion.  Motor function was 
good.  A CT scan of the lumbar spine indicated narrowed irregular 
facets of the lumbar spine with a foraminal stenosis pars defect 
L4 and narrowed disc spaces diagnosed as degenerative lumbar disc 
disease, degenerative facet arthritis, spondylolisthesis L4, and 
foraminal stenosis.

At a personal hearing in March 2008, the Veteran complained of 
continued low back pain and difficulty with prolonged standing 
and walking, sitting, lying down, and bending.  He testified that 
his physician placed him on restriction from lifting items 
weighing more than five pounds and that he used a TENS unit.  
Occasionally, his lumbar spine disability was so severe that he 
remained in the bed for several hours several times a month.  The 
Veteran testified that his treating physician denied that his 
back condition had improved, but opined that it had increased in 
severity over the last few years.  He complained of sharp pain 
that radiated down his left leg with numbness from the left hip.  
While the Veteran testified that he took only one Motrin per day 
in the past, recently he began taking three 600 milligram tablets 
of Motrin per day and claimed that his back disability had 
worsened with a decreased range of motion.  The Veteran and his 
spouse testified about the effects on activities of daily living 
such as yard work and housework.

VA medical records dated in September 2008 show continued 
complaints of back pain.  An October 2008 report shows that the 
Veteran's back disability had not improved.  Examination of the 
lumbar spine indicated tenderness.  Extension was normal with 45 
degrees flexion with an antalgic gait.  The Veteran was diagnosed 
with degenerative lumbar disc disease, facet arthritis, 
spondylolisthesis, and spinal stenosis.  Due to the progressive 
degenerative changes of the Veteran's lumbar spine disability, he 
was advised to use a cane or walker and to avoid bending and 
lifting.

The Board has analyzed the evidence and finds that the totality 
of the evidence does not support a finding that the Veteran's 
disability improved such that a reduction is appropriate.  The 
evidence shows that the Veteran is entitled to a rating higher 
than 10 percent under the General Rating Formula which provides 
that a 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; or the combined limitation of motion 
of the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The medical evidence shows that 
on April 2004 VA examination, extension was to 20 degrees 
extension with 50 degrees forward flexion and 20 degrees lateral 
bending.  On July 2007 VA examination, forward flexion was to 90 
degrees with active and passive extension to 15 degrees and 20 
degrees.  Left and right lateral flexion was to 25 degrees, with 
30 degrees left and right lateral rotation.  Posture and gait 
were normal without evidence of abnormal spinal curvatures.  
While the Veteran had normal extension with 60 degrees flexion in 
November 2007 and January 2008, an October 2008 report reflects 
that the Veteran's back disability had not improved.  While 
extension was normal, flexion had decreased to 45 degrees with an 
antalgic gait.  There is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
However, since August 1, 2008, the Veteran's motion of the lumbar 
spine has been limited to within a range of motion that warrants 
a 20 percent disability rating.  Accordingly, the Board finds 
that a reduction in the 20 percent rating was not warranted and 
that he is entitled to a restoration of the 20 percent rating for 
a lumbar spine disability effective August 1, 2008.

The competent medical evidence supports a finding that the 
Veteran is entitled to a rating in of 20 percent under the 
General Ratings Formula for Diseases of and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2009).  The Board finds that the evidence does not conclusively 
establish improvement such that the 20 percent rating is no 
longer warranted.

In sum, the weight of the credible evidence demonstrates that the 
May 2008 reduction of the disability rating instability from 20 
percent to 10 percent disabling was not proper.  Therefore, 
restoration of the 20 percent rating, effective August 1, 2008, 
is warranted.  Reasonable doubt has been resolved in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

A May 2004 rating decision granted service connection and a 30 
percent disability rating for a left knee disability, effective 
August 28, 2003.  A May 2008 rating decision reduced the 
disability rating from 20 percent to 10 percent, effective August 
1, 2008.

The Veteran's arthritis of the left knee with bi-compartmental 
disease in the medial and patellofemoral compartments has been 
rated under Diagnostic Code 5010-5257.  38 C.F.R. § 4.71a (2009).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the rating assigned.  The additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  
Diagnostic Code 5010 pertains to traumatic arthritis, while 
Diagnostic Code5257 pertains to recurrent subluxation or lateral 
instability.

Other potentially applicable diagnostic codes include Diagnostic 
Codes 5258 (dislocation of semilunar cartilage), 5260 (limitation 
of flexion of the leg), and 5261 (limitation of extension of the 
leg).  The Board finds that Diagnostic Codes 5256 (ankylosis of 
the knee), 5259 (symptomatic removal of semilunar cartilage), 
5262 (impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable because the medical evidence does 
not show that the Veteran has any of those conditions.

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and rating a knee disability under both of those codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2009).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  Consideration has been given to whether any other 
applicable diagnostic code under the regulations provides a basis 
for a higher rating for the service-connected knee disabilities.  
38 C.F.R. Parts 3 and 4 (2009); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

A 0 percent rating is warranted for knee flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited to 
45 degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  A 0 percent rating is warranted for knee extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is warranted 
for extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and a 50 
percent rating is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

VA medical records dated in October 2003 show minus 20 degrees 
extension of the left knee.  The left knee was painful and the 
left knee could not fully extend.  In November 2003, left knee 
extension had improved from minus 20 degrees to minus 10 degrees.  
The Veteran tried to ambulate with good heel strike and left knee 
extension.

On VA joints examination in April 2004, the Veteran complained of 
left knee pain rated six out of ten on the pain scale that 
limited prolonged walking and standing.  He also complained of 
left knee instability and popping and clicking through range of 
motion.  The Veteran had not received any left knee anti-
inflammatory injections or undergone surgery.  On examination of 
the left knee, there was no evidence of effusion and the knee was 
stable to varus and valgus stress tests.  McMurray's test was 
negative.  There was a moderate amount of medial joint line 
tenderness.  Range of motion testing indicated a five degree 
flexion contracture which prohibited full extension with 125 
degrees flexion.  Crepitus was evident through left knee range of 
motion.  Patellar tendonitis was not appreciated.  An X-ray 
examination indicated moderate to severe medial compartment 
disease, as well as moderate to severe patellofemoral compartment 
degenerative disease.

VA medical records dated in May 2007 show that the Veteran was 
issued a left knee wrap-around hinged brace.

On VA joints examination in July 2007, the Veteran complained of 
increased left knee pain.  The Veteran denied any history of 
hospitalization, surgery, or trauma.  He did not require the 
assistance of ambulatory devices and there was no evidence of 
constitutional symptoms or incapacitating episodes of arthritis.  
The Veteran was able to stand from fifteen to thirty minutes and 
walk about one-quarter of a mile.  While there was pain, there 
was no evidence of deformity, giving way, instability, stiffness, 
weakness, episodes of dislocation or subluxation, locking, 
effusion, flare-ups, or inflammation.  The Veteran's gait was 
described as antalgic with no abnormal weight-bearing.  On range 
of motion testing, extension was normal with 120 degrees active 
flexion.  Passive flexion was to 125 degrees.  There was no 
additional loss of motion on repetitive use.  Nor was there 
evidence of varus or valgus instability.  Lachman's and 
McMurray's tests were negative.  While there was evidence of 
joint line tenderness, there was no evidence of effusion, 
ankylosis, or evidence of bumps consistent with Osgood-
Schlatter's disease.  While there was crepitation, there was no 
evidence of clicks or snaps, grinding, instability, patellar 
abnormality, or meniscus abnormality.  An X-ray examination of 
the left knee indicated moderate tricompartmental degenerative 
joint disease (DJD).  The Veteran's left knee disability had no 
effect on traveling, dressing, toileting, or grooming; a mild 
effect on recreation; and a moderate effect on chores, shopping, 
and exercise.

VA medical records dated in October 2007 show complaints of left 
knee pain rated six out of ten on the pain scale, described as a 
dull ache, throbbing pain, and intermittently sharp pain 
aggravated by prolonged walking, sitting, and standing.  He wore 
a left knee brace for instability.  On examination, there was 
evidence of crepitation and tenderness to palpitation medially 
and over the patella.  There was no evidence of effusion, heat, 
deformity, contusion, abrasion, or punctures.  Valgus stress 
testing was negative with a positive varus stress test.  Gait was 
antalgic gait.  Range of motion testing indicated 40 degrees 
extension and 90 degrees flexion.  Lachman's, McMurray's, and 
posterior drawer tests were negative with a positive Anterior 
Drawer test.  The assessment was advanced DJD of the left knee.  
By November 2007, the Veteran's left knee condition had worsened.  
The left knee hurt with walking and occasionally gave out.  On 
examination, there was normal extension and 100 degrees flexion, 
with evidence of effusion.  There was a positive medial joint 
line and patellofemoral joint.  An X-ray examination of the left 
knee indicated narrowed medial and patellofemoral joint spaces 
that had increased since 2004.  The Veteran was diagnosed with 
DJD of the left knee.  He was prescribed an unloader brace and a 
left knee injection.  It was noted that the Veteran would require 
a total knee replacement in the future.  In January 2008, 
examination of the left knee indicated evidence of swelling and a 
range of motion from 3 to 115 degrees.  Examination indicated a 
positive medial joint line and patellofemoral joint.  The Veteran 
also complained of left knee pain and popping.

VA medical records dated in December 2007 show additional 
complaints of left knee pain and indicate that the Veteran wore a 
hinged brace.  On examination, there was 40 degrees extension 
with 90 degrees flexion.  There was crepitation with tenderness 
to palpation medially and on the patella.  There was no evidence 
of effusion, heat, deformity, or contusion.  Valgus and varus 
testing were negative.  Lachman's, McMurray's, and posterior 
drawer tests were negative, while an anterior drawer test was 
positive.  The assessment was DJD of the left knee.  In January 
2008, the Veteran complained of left knee pain and stiffness 
which limited walking.  Range of motion was from 3 to 115 degrees 
with a positive medial joint line.  The Veteran complained of 
left knee pain and popping and was diagnosed with degenerative 
left knee disease.  An orthopedic surgeon diagnosed him with 
advanced degenerative changes in the left knee and opined that 
the Veteran would benefit from a total knee replacement.

In March 2008, the Veteran testified that he experienced left 
knee pain and left leg numbness with running.  He denied any 
improvement in left knee range of motion.  The Veteran was 
prescribed two different braces for instability and a total knee 
replacement had been recommended.  He denied significant left 
knee swelling, but indicated that swelling occurred with 
prolonged walking.  The Veteran had left knee pain with prolonged 
driving and complained of popping.  The Veteran received one left 
knee cortisone injection and saw an orthopedic physician about 
every three months.

VA medical records dated in October 2008 show that the Veteran's 
walking was limited and that he had difficulty standing up and 
sitting down.  He complained of left knee swelling with 
ambulation and instability.  He continued to wear a left knee 
brace and used a cane.  On examination of the left knee, the 
Veteran had an antalgic gait and there was evidence of effusion.  
Range of motion testing indicated minus 10 degrees extension and 
95 degrees flexion.  There was a positive medial joint line and 
patellofemoral.  Lachman's test was positive with stable 
collateral ligaments.  The Veteran was diagnosed with DJD of the 
left knee.

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

VA medical records show that the Veteran was prescribed and 
alternated between a wrap-around brace and a hinged brace for his 
left knee.  On VA joints examination in April 2004, the Veteran 
complained of left knee instability.  However, on examination the 
left knee was stable to varus and valgus stress tests.  On VA 
examination in July 2007, there was no evidence of instability or 
giving-way, episodes of dislocation, subluxation, or locking. VA 
medical records dated in October 2007 indicate that the Veteran 
wore a left knee brace.  In November 2007, the Veteran was 
prescribed an unloader brace.  In December 2007, an anterior 
drawer test was positive.  In January 2008, an orthopedic surgeon 
opined that the Veteran would need a total knee replacement.  In 
March 2008, the Veteran testified that he had been prescribed two 
different left knee braces for instability and in October 2008, a 
total left knee replacement was recommended.

The Veteran is competent to report and describe the effect of 
repetitive use on his knee because that requires only personal 
knowledge, not medical expertise, as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, 
based upon the Veteran's prescription of and use of a variety of 
left knee braces and credible and competent testimony regarding 
his consistent use of ambulatory devices, and the orthopedic 
surgeons recommendation for a total left knee replacement, the 
Board finds that a reduction in the 30 percent rating was not 
warranted and that he is entitled to a restoration of the 30 
percent rating for severe left knee instability effective August 
1, 2008.  The evidence does not conclusively establish 
improvement such that the 30 percent rating is no longer 
warranted.  The Board particularly finds that no improvement was 
shown where a left knee replacement was being recommended.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the May 2008 reduction of the disability rating 
instability from 30 percent to 10 percent disabling was not 
proper.  Therefore, restoration of the 30 percent rating, 
effective August 1, 2008, is warranted.  Reasonable doubt has 
been resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The reduction of the rating for the Veteran's lumbar spine 
disability, from 20 percent to 10 percent, effective August 1, 
2008, was not proper and the Veteran is entitled to restoration 
of the 20 percent rating for a lumbar spine disability, effective 
August 1, 2008.

The reduction of the rating for the Veteran's left knee 
instability, from 30 percent to 10 percent, effective August 1, 
2008, was not proper and the Veteran is entitled to restoration 
of the 30 percent rating for left knee instability, effective 
August 1, 2008.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for increased ratings for a lumbar spine and 
left knee disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in October 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran was last afforded VA examinations of his lumbar spine 
and left knee in July 2007.  However, in March 2009 the Veteran 
testified that his lumbar spine and left knee disabilities had 
worsened.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last VA examinations are not overly 
remote, in light of the fact that updated VA treatment records 
have been requested and the Veteran has claimed a worsening of 
his lumbar spine and left knee disabilities, the prudent and 
thorough course of action is to afford the Veteran VA 
examinations to ascertain the current nature and severity of his 
lumbar spine and left knee disabilities.

With respect to the Veteran's left knee disability, the Veteran 
has been shown on X-ray examination to have arthritis in his left 
knee.  Specifically, an April 2004 X-ray examination indicated 
findings consistent with moderate to severe patellofemoral 
compartment degenerative disease.  Accordingly, on remand 
consideration should be given to whether the Veteran is entitled 
to a separate rating of 10 percent for left knee arthritis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain the Veteran's VA treatment records 
dated since October 2008.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected lumbar spine 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to any 
lumbar spine disability and provide ranges 
of motion of the lumbar spine.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The determination 
should be portrayed in terms of the degree 
of additional range of motion loss.

(c)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to a 
lumbar spine disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed by a 
physician and treatment by a physician.

(d)  Describe any neurological impairment 
(and any symptoms the impairment produces) 
resulting from the lumbar spine 
disability, including any bowel and 
bladder abnormalities, and characterize 
the level of impairment caused by any 
radiculopathy of the lower extremities 
(complete paralysis, severe incomplete 
paralysis, moderately severe incomplete 
paralysis, moderate incomplete paralysis, 
or mild incomplete paralysis).

(e)  The examiner should state what 
impact, if any, the Veteran's left knee 
disability has on his employment and daily 
living.

3.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected left knee 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Provide ranges of motion of the left 
knee in degrees and state whether or not 
X-ray evidence of arthritis is shown.

(b)  Describe any additional limitation of 
motion during flare-ups or following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That determination 
should be portrayed in terms of additional 
loss of range of motion.

(d)  State whether any recurrent lateral 
instability or subluxation is shown.

(e)  The examiner should state what 
impact, if any, the Veteran's left knee 
disability has on his employment and daily 
living.

4.  Then, readjudicate the claims, with 
consideration of whether the assignment of 
any separate rating for left knee arthritis 
is warranted.  If the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


